Citation Nr: 1410185	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-07 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.E.


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to April 1988 and December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from the September 2009 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues on appeal have been recharacterized as noted on the title page to better reflect the Veteran's contentions.  

In November 2011, a local hearing was held before the undersigned Veteran's Law Judge (VLJ).  A transcript of that proceeding has been associated with the claims folder.

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA and VBMS.  The Board has reviewed both the paper and electronic claims files in rendering this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McClendon, 20 Vet. App. at 83.  
The Veteran essentially asserts he is entitled to service connection for an acquired psychiatric disorder to include PTSD.  He provided testimony during his November 2010 hearing that symptoms such as nightmares onset while on active duty.  He described various upsetting in-service incidents including seeing dead bodies, an enemy prisoner of war grabbing a knife and threatening guards and almost mistakenly shooting an innocent prisoner of war.  The Veteran was first diagnosed with a condition of affective disorder, probable alcohol dependence and personality disorder traits in 1993 while in the Reserves several years after active duty.  As the Veteran has not been afforded VA examinations to determine the current nature and etiology of any current acquired psychiatric condition to include PTSD, he must be provided such examinations on Remand.  See McLendon, Supra.  

Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is completed, the RO or AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric condition to include PTSD.  The Veteran's claims file (including this remand) must be reviewed by the examiner.  

For any identified acquired psychiatric condition to include PTSD, the examiner must: 

Provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder to include PTSD, is (1) caused by or (2) etiologically related to active duty service.

The examiner should reconcile any opinion with all other clinical evidence of record including the multiple PTSD diagnoses provided by private medical professionals.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


